DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
Applicants amendments to the claims filed 3/10/2020 have been entered. 
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61385422, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. In particular this application does not support the block copolymer claimed since the copolymers within 61385422 must contain a prodrug block, which is not recited in the pending claims. Therefore the effective filing date for this application used by the examiner for the purpose of prior art was 03/31/2011, which is the filing date for provisional patent 61470441. 
Claim Rejections - 35 USC § 112

In particular claim 94 states that the method is in vitro yet the claims also confusingly states it is administered to an individual in need thereof. How can a process that by definition takes place outside of a living body by using the term “in vitro” also be administered in an individual? The two limitations do not agree with reach other. Claims 95-104 incorporate the indefinites by dependency. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before 

Claim(s) 94-96,98,101,103,104 is/are rejected under pre-AIA  35 U.S.C. 102(a), 102(b) and 102(e) as being anticipated by Lewis et al. (WO 2009/138473, cited IDS). The 102(a) and 102(e) rejections are made in the interest of compact prosecution in case applicants can prove provisional application 61385422 supports the polymer of claim 94.
Lewis discloses vesicles, including micelles, produced from block copolymers comprising hydrophilic segments including PEO and a hydrophobic block containing 50-250 units (50 is within the range of claims 94 and 108) that include the following formula:

    PNG
    media_image1.png
    713
    610
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    604
    media_image2.png
    Greyscale

, the above formula is within the claimed scope when Y1 is 
    PNG
    media_image3.png
    32
    136
    media_image3.png
    Greyscale
, B1 is a straight alkanediyl (straight hydrocarbon chain) and Q is NR17p, where p=2 and the two R17 is the same or different branched or straight alkyl groups, with four meeting n-butyl, or together form a seven membered ring. See entire disclosure, especially page 6 lines 23-27, page 10 lines 2-3 and claims 1,7, 12-13. Additionally example 1 of this reference discloses block copolymer of PEO13-PDPA71 (PDPA is diisopropylaminoethyl methacrylate). Regarding the new limitations on in-vitro delivery to late/early endosomes and lysosomes, Lewis discloses in vitro delivery to cells targeted to endosomes and lysosomes within. See page 7 lines 14-16, page 27 lines 5-6, claim 18-19. Additionally since the same composition is delivered in the same manner (in vitro) to cells it follows it will be delivered to late/early stage endosomes and lysosomes. Regarding claim 109, the polymers of Lewis could be associated with a suitable label. See page 6 line 28-page 7 line 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838.  The examiner can normally be reached on 9:30-6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES W ROGERS/Primary Examiner, Art Unit 1618